Citation Nr: 0200052	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  98-04 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant testified at a hearing at the RO before a 
member of the Board in August 2001.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The regulations 
implementing the VCAA were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.



In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The official death certificate shows that this combat 
decorated veteran died in December 1996 with the cause of 
death reported as cardiopulmonary arrest due to end stage 
cardiomyopathy due to renal failure.  At the time of his 
death service connection was in effect for shell fragment 
wounds involving the right thigh, right foot, left forearm, 
and left ankle, and dermatitis.  The combined evaluation was 
70 percent.

The appellant has submitted medical statements from two 
private physicians who have rendered medical opinions related 
to possible involvement of the veteran's service-connected 
shell fragment wounds and the cause of his death, 
complications of end-stage cardiomyopathy.  The Board notes 
that the service medical records are incomplete and there is 
no medical evidence of record from the time the veteran was 
evaluated by VA following service, in 1946, and the time of 
his death in 1996.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

2. The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all previously unobtained 
records of VA and private treatment that 
the veteran received for his service 
connected disabilities and any 
cardiovascular disorder since his 
discharge from active military duty until 
his death, to include copies of the 
treatment records from Drs. Simone 
Mordas, M.D. and Brenda E. Corrigan, M.D.  
All such available copies should be 
associated with the claims folder.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records.

4.  After all available medical records 
have been obtained, the RO should refer 
the claims folder to a VA specialist in 
cardiovascular disorders for review 
regarding the etiology of the cause of 
death.  Following the review, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's service connected 
disabilities caused or aggravated his 
cardiovascular disease, to include 
possible cobalt exposure?  Allen v. 
Brown, 7 Vet. App. 439 (1995).  If no, 
whether it is as likely as not that the 
service-connected disorders contributed 
substantially or materially to cause 
death or resulted in such debilitating 
effects and general impairment of health 
to an extent that would render veteran 
materially less capable of resisting the 
effects of primary cause of death.  The 
examiner's attention is directed to the 
July 1997 and August 2001 medical 
statements from Dr. Corrigan and the 
October 1997 statement from Dr. Mordas.  
A complete rationale for all opinions 
expressed should be provided.

4.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the RO should return the case to the Board. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



